SUNDBY, J.
{dissenting). The board revoked the licenses of Doersching to practice as a funeral director and embalmer. The board accepted the examiner’s findings of fact and conclusions of law. However, it did not accept his recommended discipline which was to suspend Doersching’s licenses for one year. The board explained its variance as follows:
*331In reviewing the interrelated purposes for imposing discipline in a case such as this, it is clear that the board must emphasize to its licensees the serious nature of the misconduct found in this case and render disciplinary measures coextensive with an effective public disapproval of such conduct. In the board’s opinion, nothing short of a revocation would offer sufficient recognition of the unprofessional conduct involved or adequately protect the public from similar misconduct by others.
Doersching was charged with having acted unprofessionally in violation of Wis. Adm. Code secs. FDE 3.01(5) and (9), which define unprofessional conduct to include:
(5) Gross negligence in properly providing and performing the services of funeral directing or embalming for which the individual is duly licensed.
(9) Outrageous conduct in the practice of the profession exceeding all bounds usually tolerated by decent society.
The board made thirty-six findings of facts, only a few of which are challenged by Doersching, and five conclusions of law. The trial court concluded there was substantial evidence supporting the board’s finding that Doersching was guilty of unprofessional conduct by reason of his gross negligence in properly *332providing and performing the services of funeral directing and embalming. I agree.
The trial court held, however, that there was not substantial evidence to find Doersching guilty of unprofessional conduct by reason of outrageous conduct in the practice of his profession exceeding all bounds usually tolerated by decent society. The trial court remanded the proceedings to the board for a rehearing on its finding of outrageous conduct, and for reconsideration of the penalty imposed. Because I agree that the evidence in the record does not support the board’s conclusion that Doersching’s conduct exceeded all bounds usually tolerated by decent society and that the board may have imposed lesser discipline for gross negligence, I agree the court properly remanded the matter to the board.
A determination of whether Doersching’s conduct constituted outrageous behavior exceeding all bounds usually tolerated by decent society is a question of law. See Monroe v. Funeral Directors Examining Bd., 119 Wis. 2d 385, 388, 349 N.W.2d 746, 748 (Ct. App. 1984) (whether director was grossly negligent and acted in an offensive and obnoxious manner involves a determination of whether the facts fulfill a legal standard and is a question of law). The expertise of the board is significant in this case and the board’s decision, although not controlling, should be given weight. Id.
We review the board’s decision and the record to determine whether its conclusion that Doersching’s conduct constituted outrageous behavior exceeding all bounds usually tolerated by decent society is clearly erroneous. Id. 390-91, 349 N.W.2d at 749. A finding is clearly erroneous when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a *333mistake has been committed. Anderson v. Bessemer City, 470 U.S. 564, 573 (1985).1
The applicable administrative rules contain no definition of "outrageous conduct ... exceeding all bounds usually tolerated by decent society.” The conduct of Doersching which the board found to be outrageous is described in the board’s Conclusion of Law No. 4:
Respondent, in having failed to properly embalm or to insure the proper embalming of the body of the deceased, and by failing to insure that all embalming incisions and other traumatic injuries were properly sutured or otherwise closed, and by failing to insure that the body was clothed or otherwise appropriately contained and enclosed for shipment and final disposition at its destination, has engaged in gross negligence in properly providing the services of funeral directing or embalming, and has engaged in outrageous conduct in the *334practice of the profession exceeding all bounds usually tolerated by decent society in violation of Wis. Adm. Code sections FDE 3.01(5) and (9), and in violation of Wis. Stats, section 445.13(1).
Doersching’s specific acts of outrageous behavior are therefore the following: (1) failing to properly embalm or to insure the proper embalming of the body; (2) failing to insure that all embalming incisions and other traumatic injuries were properly sutured or otherwise closed; (3) failing to insure that the body was clothed or otherwise appropriately contained and enclosed for shipment and final disposition at its final destination. There is no testimony that this conduct constitutes outrageous behavior exceeding all bounds usually tolerated by decent society.2 Doersching’s behavior becomes outrageous only if he knew, or should have known, that these acts would or were likely to inflict extreme emotional distress upon the Rocha family and he acted in reckless disregard of these consequences. The board discloses that the finding Doersching was guilty of outrageous conduct is compelled because of his failure to properly prepare the body "despite his knowledge that an open casket funeral was anticipated by the family.” Thus, Doersching’s conduct becomes outrageous only if Doersching knew that the family was intending an open casket funeral and if he willfully ignored or acted in 'reckless disregard of their wishes.
In considering whether Doersching’s conduct was so egregious as to constitute outrageous conduct exceeding all bounds usually tolerated by decent *335society, we must consider whether we are dealing with conduct simply founded in negligence. The trial court relied on Wisconsin JI — Civil 2725 which defines outrageous conduct as follows:
For such conduct to be extreme or outrageous, you must find that the average member of the community would regard such conduct as a complete denial of the individual’s dignity as a person. The conduct must be gross and extreme and not merely in the field of carelessness or bad manners. [Emphasis added.]
The Restatement (Second) of Torts, sec. 46 (1964) comments with respect to outrageous conduct causing severe emotional distress which may be actionable as follows:
(d) Extreme and outrageous conduct. The cases thus far decided have found liability only where the defendant’s conduct has been extreme and outrageous. It has not been enough that the defendant has acted with an intent which is tortious or even criminal, or that he has intended to inflict emotional distress, or even that his conduct has been characterized by "malice,” or a degree of aggravation which would entitle the plaintiff to punitive damages for another tort. Liability has been found only where the conduct has been so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community. Generally, the case is one in which the recitation of the facts to an average member of the community would arouse his resentment against the actor, and lead him to exclaim, "Outrageous!”
*336In evaluating Doersching’s conduct according to this standard, several points should be emphasized: he may have believed the family had acquiesced in his recommendation that, in view of the severity of the injuries to the deceased, there be a closed casket ceremony (the family could not speak English; Doersching communicated with the family through a fifteen-year old interpreter; Doersching testified that the family told him "They wanted me just to prepare him and ship him down to funeral director Sanchez”); Doersching employed another funeral director, Russell Nitardy, to embalm the body; Nitardy testified he felt he had properly embalmed the body; the board’s expert witness testified one could depend on the receiving funeral director to take care of problems that might arise as a result of air shipment, that it was not a bad practice to leave the carotid incisions open for leakage as long as they would be closed later, that it was good practice for the receiving funeral director to examine the body after shipment before viewing by the family. Doersching’s expert witness, a licensed director, testified that he never dressed a body when shipping it out to another funeral home because an air flight will effect purging and gases will cause distension, that the receiving funeral director has cavity work to do, that if a funeral home is working for another funeral home, the cosmetics (makeup) should not be done until the body reaches its final destination. Doersching did not arrange for the funeral services with the Mexican funeral home nor with the cemetery. His expert witness testified that if the funeral home was doing everything, which includes the plot and cemetery arrangements, the director would have a duty to see that the body was fully prepared for the services. Doersching’s expert *337witness testified it was not gross negligence to ship a body without clothes if the director believed a funeral was going to be a closed casket funeral.
The board’s conclusion that Doersching’s action exhibited a willful disrespect for the feelings and welfare of the Rocha family impute to Doersching a knowledge of Mexican culture. The Mexican funeral director, Sanchez, testified as to the importance of viewing the body in Mexican culture. He said it is important for the Mexican family members to be with the deceased until the last possible minute and that is why it is important to be with the body. This evidence came out at the time of the hearing, but there is no evidence that Doersching was aware of these aspects of Mexican culture at the time he was retained.
The gist of this case is that the deceased’s body did not arrive at the funeral home in Mexico in the condition expected by the family. However, the body had suffered severe trauma as a result of the auto accident in which the deceased was killed. Doersching was admittedly negligent in failing to suture the embalming incisions, wash the hair, and close the head wound. Yet there was uncontradicted testimony in the record that there were no steps Doersching could have taken which would have insured that the body would arrive in Mexico in the kind of condition the family obviously hoped for. Drainage of the wounds and purging in air flight, and lack of cosmetic makeup all contributed to the poor appearance of the body when it arrived in Mexico.
The board was entitled to find that Doersching was negligent in not knowing that the family wanted an open casket funeral and was grossly negligent in not preparing the body accordingly. But on the question of whether Doersching flouted the family’s *338wishes, or acted in reckless disregard of those wishes, the testimony is inconclusive. The board was entitled to rely on its expertise but the board could not supply the deficiency in the testimony by resorting to the expert knowledge of its members to make the necessary inferences that Doersching acted willfully or recklessly. Gilbert v. Medical Examining Board, 119 Wis. 2d 168, 205, 349 N.W.2d 68, 84 (1984). The board could not substitute its knowledge for evidence which is lacking. Id. The crucial evidence which is lacking is that Doersching acted in willful disregard of the wishes of the deceased’s family, knowing, or acting in reckless disregard of the knowledge, that his actions would cause the Rocha family severe emotional distress. On the entire evidence, I am left with the definite and firm conviction a mistake has been made. I would affirm the decision of the trial court and give the board the opportunity to correct that mistake.

 I recognize that in Anderson v. Bessemer City, supra, the Supreme Court applied the "definite-and-firm-conviction” standard to define "clearly erroneous” in reviewing a trial court’s finding of intentional discrimination — a finding of fact. So far as I have been able to determine, neither the United States Supreme Court nor the Wisconsin appellate courts have applied the standard to review an agency’s finding of law. However, the standard seems appropriate to review an agency’s conclusion that a set of facts meets a legal standard defined by an agency’s own regulation. When the construction of an administrative regulation, rather than a statute is in issue, deference is even more clearly in order. Pfeiffer v. Board of Regents, 110 Wis. 2d 146, 155 n.12, 328 N.W.2d 279, 283 (1983), citing Udall v. Tollman, 380 U.S. 1, 16-17 (1965). In my view, we should not set aside an agency’s determination that a set of facts meets a legal standard defined by the agency’s own rule unless we reach a definite and firm conviction the agency has erred.


 The board’s expert did not claim the embalming job was done negligently. The witness testified that the other acts or omissions constituted gross negligence.